DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 06/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent no. 10/086,146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8, 9 and 12 are rejected under 35 U.S.C. 102(a) as being anticipated by Jessop et al. (2007/0078392). Jessop et al. disclose, in figs 2 A-C,
Re-claim 1, an applicator comprising:




a tube 202 comprising a receptacle end 222 and a connector end 203 opposite from the receptacle end, wherein the tube defines a hollow core having a core wall extending from the receptacle end to the connector end; and
a monolithically formed plunger 204 comprising a plunger body, the plunger body comprising a tip 216 and a flared end 224 opposite from the tip,
wherein the plunger is movable between a dispensed position and a filled position, and wherein, in the dispensed position, the tip protrudes through the connector end of the tube and the flared end abuts the receptacle end of the tube outside of the hollow core (fig. 2B).
Re-claim 8, wherein the tip of the plunger body comprises a tip width, and wherein the tip width is a minimum width of the plunger body.
Re-claim 9, wherein the plunger body is elongated and extends along an axis from the tip to the flared end, and wherein a straightness deviation of the plunger body from the axis is less than 0.04 inches. Re-claim 12, wherein the plunger is also movable to a loaded position, fig, 2C, wherein a distance between the tip of the plunger body and the connector end of the tube in the loaded position is greater than a distance between the tip and the connector end in the dispensed position (fig. 2A) and less than a distance between the tip and the connector end in the filled position (fig. 4).


Claims 6-8 are rejected under 35 U.S.C. 102 (a) as being anticipated by Emelock (2,754,822).
Re-claim 6, Emelock discloses, in figs. 1 and 2, an applicator comprising: a tube comprising a receptacle end 19 and a connector end 12 opposite from the receptacle end, wherein the tube defines a hollow core having a core wall extending from the receptacle end to the

connector end; and
a monolithically formed plunger 20 comprising a plunger body, the plunger body comprising a tipl4 and a flared end 22 opposite from the tip,
wherein the plunger is movable between a dispensed position (Fig.2) and a filled position (Fig. 1), and wherein, in the dispensed position, the tip protrudes through the connector end of the tube and the flared end 22 abuts the receptacle end 19 of the tube outside of the hollow core.
Re-claim 7, wherein the plunger further comprises a lip 23 extending outwardly from an outer surface of the plunger body between the tip and the flared end, wherein the lip is monolithically formed with the plunger body, and wherein the lip is configured to form a seal with the core wall within the hollow core. 
Re-claim 8, wherein the tip of the plunger body comprises a tip width, and wherein the tip width is a minimum width of the plunger body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deslauriers et al. (2002/0049405) in view of Muhlbauer (5,800,169).
Re-claims 6-10, 12, Deslauriers et al. discloses, in figs 1 and 3, an applicator comprising: a tube 106 comprising a receptacle end and a connector end opposite from the receptacle end, wherein the 
a plunger 108 comprising a plunger body, the plunger body comprising a tip and a flared end opposite from the tip,
wherein the plunger is movable between a dispensed position (fig. 3) and a filled position (fig. 2b), and wherein, in the dispensed position, the tip is capable of protruding through the connector end of the tube and the flared end abuts the receptacle end of the tube outside of the hollow core, wherein the tip of the plunger body comprises a tip width, and wherein the tip width is a minimum width of the plunger body.
wherein the plunger body is elongated and extends along an axis from the tip to the flared end, and wherein a straightness deviation of the plunger body from the axis is less than 0.04 inches, wherein the connector end of the tube comprises a fit coupling design configured to couple to a nozzle 105of an administering tool; wherein the plunger is also movable to a loaded position (fig. 2a), wherein a distance between the tip of the plunger body and the connector end of the tube in the loaded position is
greater than a distance between the tip and the connector end in the dispensed position and less than a distance between the tip and the connector end in the filled position.
Deslauriers et al. lacks to disclose the plunger being monolithically, and comprising a lip or one rib or two ribs. Muhlbauer teaches, in fig. 1, a plunger 3 being monolithical, and comprising a lip two ribs.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Muhlbauer, to modify the invention of Deslauriers et al. with the plunger being monolithical, and comprising a lip or one rib or two ribs in order to form a sealing between the plunger and the tube.
Re-claim 11, although Deslauriers et al. lack to disclose the connector end of the tube comprises a snap fit coupling design configured to couple to a nozzle of an administering tool, it well known in the art to .
Allowable Subject Matter
Claims 1-5 are allowed.
Response to Arguments
Applicant's arguments filed 06/22/2011 have been fully considered but they are not persuasive. 
Regarding to claims 6, 8, 9 and 12 being rejected under 35 U.S.C. 102(a) as being anticipated by Jessop et al., applicant argues that Jessop at least Jessop fails to teach or suggest at least that “Jessop at least because Jessop fails to teach or suggest at least that “the flared end [of the plunger] abuts the receptacle end of the tube outside of the hollow core” as recited in claim 6.” as recited in claim 6. However, that is not persuasive because Jessop discloses, in fig. 2B, a distal end of the flared end 222 of the plunger abuts the receptacle end 222 of the tube outside of the hollow core.

Regarding to claims  6-8 as been rejected under 35 U.S.C. 102 (a) as being anticipated by Emelock , applicant argues that Emelock fails to teach or suggest at least that the flared end [of the plunge] abuts the receptacle end of the tube outside of the hollow core as recited in claim 6 because in  fig. 2 shows he flared end (22) does not abut the plunger (20), and a gap is instead defined between flared end (22) and the end of the plunger (20).  However, that is not persuasive because Emerock discloses, in fig 1, there is nothing between the flared end 22 and the plunger 20 what would prevent the faired end of the plunger abutting the receptacle end 19 in a fully dispensing position.

Applicant argues that in the dispensed position, the alleged plunger (108) does not extend through the end of the alleged tube (106). As illustrated in annotated Fig. 3 of Deslauriers, no portion of the alleged plunger (108) extends through the end of the alleged tube (106).  The element (114) is “synthetic bone” according to Deslauriers and is not part of the alleged plunger (108). Moreover, the filter (110) of Deslauriers (see Fig. 2(a)) would prevent the end of the alleged plunger (108) from extending through the end of the tube (106). Muhlbauer fails to cure this deficiency of Deslauriers, nor was it cited for such a purpose.
However, that is not persuasive, because, as shown in fig. 3, there is nothing to prevent the plunger 108, in fully dispensing position, when the cap 107 and the filter 110 and the synthetic bone 114 removed from the tube 106, for the tip protrudes through the connector and the flared end abuts the end of the tube.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        July 20, 2021